Exhibit 10.1  

AMENDMENT 2008-1

TO

SENIOR MANAGEMENT AGREEMENT

THIS AMENDMENT 2008-1 (the “Amendment”), dated as of November 12, 2008, is
entered into by and between Antares Pharma, Inc., a Delaware corporation (the
“Company”), and Robert F. Apple (“Executive”).

RECITALS

WHEREAS, the Company and Executive previously entered into a Senior Management
Agreement, dated February 9, 2006 (the “Existing Agreement”);

WHEREAS, the Company and Executive desire to amend the Existing Agreement to
comply with the requirements of section 409A of the Internal Revenue Code of
1986, as amended and the regulations promulgated thereunder, and to make certain
other clarifying changes; and

WHEREAS, Section 11.15 of the Existing Agreement provides that the Existing
Agreement may be amended pursuant to a written agreement executed by both
parties.

NOW, THEREFORE, the Company and Executive hereby agree that, effective as of
November 12, 2008, the Agreement shall be amended as follows:

1.        Section 1.4 of the Existing Agreement is hereby amended in its
entirety to read as follows:

“Termination by the Company. The Company may terminate Executive’s employment
and all other positions with the Company upon written notice to Executive at any
time (i) due to the Permanent Disability (as defined below) of Executive,
subject to the requirements of applicable law, (ii) at the time specified in the
Non-Renewal Notice delivered by the Company to Executive, (iii) for Cause (as
defined below), or (iv) without Cause, for any or no reason.”

 

2.         Section 1.6(c) of the Existing Agreement is hereby amended in its
entirety to read as follows:

“‘Good Reason’ shall mean the occurrence of one or more of the events identified
in Section 1.6(c)(1) through 1.6(c)(6) without the prior written consent of
Executive; provided that Executive delivers written notice to the Company of his
intention to resign from employment due to one or more of such events within
ninety (90) days of the occurrence of such event, which notice specifies in
reasonable detail the circumstances claimed to provide the basis for such
resignation, such event or events are not cured by the Company within thirty
(30) days following delivery of such written notice, and Executive resigns
within ninety (90) days following the expiration of the Company’s cure period:
(1) a material reduction in Executive’s Base Salary (as defined below); (2) a
change in

 

--------------------------------------------------------------------------------

the designation of title from Senior Vice President and Chief Financial Officer
of the Company or successor entity (unless such change is to a higher title and
level of responsibility) that results in a material diminution in Executive’s
authority, duties and responsibilities; (3) a material change in the geographic
location at which Executive must perform services, such that it results in a
relocation of Executive’s principal business location to a location that is
sixty (60) miles or more from Center City Philadelphia; (4) the failure of the
Company to require any successor to the Company to assume, in writing, the
obligations of the Company to Executive under this Agreement and any other
agreement between the Company and Executive then in effect; (5) the Company’s
failure to materially comply with the terms of this Agreement or (6) the
Company’s delivery to Executive of a Non-Renewal Notice under Section 1.2,
provided Executive is willing and able to enter into a new employment agreement
providing terms and conditions substantially similar to those in this Agreement
and to continue providing services to the Company.”

 

3.         Section 2.2 of the Existing Agreement is hereby amended in its
entirety to read as follows:

“Bonuses. For each calendar year commencing on or after January 1, 2006 in which
the Company employs the Executive, the Executive shall be eligible to receive a
target annual bonus targeted at twenty percent (20%) with a maximum of thirty
five percent (35%) of his Base Salary for each such calendar year, the exact
amount to be established by the CEO with the approval of the Compensation
Committee (the “Discretionary Bonus”); provided, however, that a reduction in
the Executive’s target annual bonus below twenty percent (20%) or reduction in
the maximum target annual bonus below thirty five percent (35%) of the
Executive’s Base Salary for any calendar year during the Employment Period shall
constitute a failure by the Company to materially comply with the terms of this
Agreement. The Discretionary Bonus shall be payable based upon achieving
business objectives to be determined by the CEO in consultation with the
Executive and approved by the Compensation Committee. The business objectives
shall be made available to the Executive in writing before the beginning of each
calendar year. The Discretionary Bonus shall be payable in cash, shares of the
Company stock or in some combination thereof, as determined by the Board in its
sole discretion, and shall be paid on or after January 1, but no later than
March 15 of the fiscal year following the fiscal year for which such
Discretionary Bonus is earned.”

 

4.         The first sentence of Section 2.3(a) of the Existing Agreement is
hereby amended in its entirety to read as follows:

“Except as provided in Section 2.3(b) hereof, the Company shall have no further
obligations hereunder with respect to Executive’s compensation and benefits
hereunder from and after the date that Executive’s employment with the Company
terminates for any reason other than (i) the payment of (A) any Base Salary
earned, accrued and owing, but not yet paid through the date of such

 

--------------------------------------------------------------------------------

termination, (B) any bonus earned but unpaid for the fiscal year preceding the
fiscal year of such termination, and (C) expenses incurred (but not yet
reimbursed) pursuant to Section 2.4(c) hereof; (ii) the fulfillment of the
Company’s obligation as a result of any of Executive’s vested benefits as of the
date of such termination under any health or welfare benefit plans maintained,
or contributed to, by the Company, in accordance with the terms and conditions
of each such plan or program; and (iii) the provision of any benefit required by
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) or any other
applicable law, rule or regulation.”

 

5.         The first sentence of Section 2.3(b) of the Existing Agreement is
hereby amended in its entirety to read as follows:

“In addition to the obligations under Section 2.3(a) and subject to Section 11.2
hereof, in the event Executive’s employment is terminated by the Company without
Cause or by Executive for Good Reason, Executive shall be entitled to receive,
for the duration of the Severance Period, continuation of (i) Base Salary
payable twice monthly in equal installments over the Severance Period pursuant
to the Company’s normal payroll practices with payments to commence within
thirty (30) days following Executive’s termination of employment and (ii)
medical and dental coverage for the Severance Period, at the level in effect at
the date of his termination of employment (or generally comparable coverage) for
himself, and, where applicable, his spouse and dependents, at the same premium
rates and cost sharing as may be charged from time to time for employees
generally, as if the Executive had continued in employment during such period
(the COBRA continuation coverage period shall run concurrently with the
Severance Period).”

 

6.         A new Section 2.3(c) is hereby added to the Existing Agreement and
shall read in its entirety as follows:

“Severance payments under this Agreement are intended to be paid within the
“short-term deferral” and the “separation pay” exceptions under Treas. Reg.
sections 1.409A-1(b)(4) and (b)(9), respectively; provided, however, if at the
time of Executive’s “separation from service” (within the meaning of such term
under section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)) with the Company, the Company or any affiliate has securities which are
publicly-traded on an established securities market and Executive is a
“specified employee” (as defined in section 409A of the Code) and it is
necessary to postpone the commencement of any severance payments otherwise
payable pursuant to this Agreement as a result of such separation from service
to prevent any accelerated or additional tax under section 409A of the Code,
then the Company will postpone the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) that are not otherwise exempt
from section 409A of the Code, until the first payroll date that occurs after
the date that is six (6) months following Executive’s separation from service
with the

 

--------------------------------------------------------------------------------

Company (as defined under section 409A of the Code). If Executive dies during
the postponement period prior to the payment of the postponed amount, the
amounts withheld on account of section 409A of the Code shall be paid to the
personal representative of Executive’s estate within sixty (60) days after the
date of Executive’s death.”

 

7.         A new sentence is hereby added to the end of Section 2.4(a) of the
Existing Agreement to read in its entirety as follows:

“Nothing in this Agreement shall preclude the Company or any parent, subsidiary
or affiliate of the Company from terminating or amending any employee benefit
plan or program from time to time after the Effective Date.”

 

8.         Section 11.7 of the Existing Agreement is hereby amended in its
entirety to read as follows:

“Parachute Payments. Payments under this Agreement shall be made without regard
to whether the deductibility of such payments (or any other payments) would be
limited or precluded by section 280G of the Code and without regard to whether
such payments would subject the Executive to the federal excise tax levied on
certain “excess parachute payments” under section 4999 of the Code; provided,
however, that if the Total After-Tax Payments (as defined below) would be
increased by the limitation or elimination of any amount payable under this
Agreement, then amounts payable under this Agreement will be reduced to the
extent necessary to maximize the Total After-Tax Payments. The determination of
whether payments under this Agreement are required to be reduced in accordance
with the preceding sentence will be made at the Company’s expense by an
independent, certified public accountant selected by the Executive and
reasonably acceptable to the Company; provided, however, that if reduction is
required by this Section 11.7, payments under this Agreement shall be reduced on
a nondiscretionary basis in such a way as to minimize the reduction in the
economic value deliverable to the Executive, but where more than one payment has
the same value for this purpose and they are payable at different times, they
will be reduced on a pro-rata basis. Further, if such reduction does occur, only
amounts payable under this Agreement shall be reduced pursuant to this Section
11.7. In the event of any underpayment or overpayment under this Agreement (as
determined after the application of this Section 11.7), the amount of such
underpayment or overpayment will be immediately paid by the Company to the
Executive or refunded by the Executive to the Company, as the case may be. For
purposes of this Agreement, “Total After-Tax Payments” means the total of all
“parachute payments” (as that term is defined in section 280G(b)(2) of the Code)
made to or for the benefit of Executive (whether made hereunder or otherwise),
after reduction for all applicable federal taxes (including, without limitation,
the tax described in section 4999 of the Code).”

 

9.         Section 11.8 of the Existing Agreement is hereby amended in its
entirety to read as follows:

 

--------------------------------------------------------------------------------

“Internal Revenue Code Section 409A. This Agreement shall be interpreted to
avoid any penalty sanctions under section 409A of the Code. If any payment or
benefit cannot be provided or made at the time specified herein without
incurring sanctions under section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. For purposes of section 409A of the Code, all payments to
be made upon a termination of employment under this Agreement may only be made
upon a “separation from service” (within the meaning of such term under section
409A of the Code), each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments. In no
event shall Executive, directly or indirectly, designate the calendar year of
payment. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the calendar year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.”

 

10.       Section 11.9 of the Existing Agreement is hereby amended to update the
Company’s mailing address and replace Pepper Hamilton LLP with Morgan Lewis &
Bockius LLP as the entity to which a copy of all notices shall be sent so that
the Section now reads as follows:

 

“To the Company:

Antares Pharma, Inc.

 

Princeton Crossroads Corporate Center

 

250 Phillips Blvd., Suite 290

 

Ewing, NJ 08618

 

Attention: Chief Executive Officer

 

Facsimile: (609) 359-3015

 

 

 

with copy to:

Morgan, Lewis and Bockius LLP

 

1701 Market Street

 

Philadelphia, PA 19103

 

Attention: Amy Pocino Kelly, Esq.

 

Facsimile: (877) 432-9652”

 

11.       In all respects not amended, the Existing Agreement is hereby ratified
and confirmed.

 

--------------------------------------------------------------------------------

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Executive agree to the terms of the
foregoing Amendment, effective as of the date set forth above.

 

.

ANTARES PHARMA, INC

 

 

 

By:                                                                 

 

Name: Paul Wotton

 

Title:

Chief Executive Officer

 

 

EXECUTIVE

 

 

____________________________

 

Robert F. Apple

 

 



 

 